DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first operation member, a second operation member, a movable member, a support member, a friction member, a cam member, a click mechanism and a biasing member in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 6 recite, in pertinent part, an amount of movement of the movable member in the direction along the predetermined axis by the cam surface changes to become gentler in middle of compression of the friction member by the movable member (emphasis added). It is not clear how an amount of movement changes to become gentler. Does this mean there is less movement? That the speed of movement decreases? That the movable member becomes harder to move? Accordingly, the claims are indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2001/0037051 A1).
Regarding claim 1, Fujii discloses an endoscope (10; Fig. 1), comprising: a first operation member (204A; Fig. 30; par. [0268]) being disposed in the endoscope (10) and being rotationally operated around a predetermined axis (rotational shaft 203/261A; Fig. 30) to carry out operation of the endoscope; a second operation member (205A; Fig. 30; par. [0274]) being disposed in the endoscope and being rotationally operated around the predetermined axis (rotational shaft 203/261A; Fig. 30) to carry out rotation regulation of the first operation member (204A; par. [0266]); a movable member (253; Figs. 30 and 31) being disposed inside the first operation member (204A) and being movable between a first position (unlocked position) at which the movable member (253) permits rotation of the first operation member (204A) and a second position (locked position when the movable member moves vertically downward; par. [0284]) at which the movable member (253) regulates rotation (prevents rotation) of the first operation member (204A) through separation from the first position in a direction along the predetermined axis (vertically down the predetermined axis; par. [0284]); a support 
Regarding claim 2, Fujii discloses the endoscope of claim 1, wherein the first operation member (204A) is a rotation knob (Fig. 30; par. [0268]) for causing a bending portion in the endoscope to act.
Regarding claim 3, Fujii discloses the endoscope of claim 1, wherein the cam member (251B) is formed into a circular cylindrical shape along periphery of the predetermined axis (Fig. 31).
Regarding claim 4, Fujii discloses the endoscope of claim 1, wherein the cam surface of the cam member has two inclined surfaces (Fig. 31).
Regarding claim 5, Fujii discloses the endoscope of claim 1, wherein the cam surface of the cam member is formed of a curved surface (Fig. 31- arc shape of 252A/252B that abuts the insides of 253; par. [0275]).
Regarding claim 6, Fujii discloses an endoscope (10; Fig. 1), comprising: a first operation member (204A; Fig. 30; par. [0268]) being disposed in the endoscope (10) and being rotationally operated around a predetermined axis (rotational shaft 203/261A; Fig. 30) to carry out operation of the endoscope; a second operation member (205A; Fig. 30; par. [0274]) being disposed in the endoscope and being rotationally operated around the predetermined axis (rotational shaft 203/261A; Fig. 30) to carry out rotation regulation of the first operation member (204A; par. [0266]); a movable member (253; Figs. 30 and 31) being disposed inside the first operation member (204A) and being movable between a first position (unlocked position) at which the movable member (253) permits rotation of the first operation member (204A) and a second position (locked position when the movable member moves vertically downward; par. [0284]) at which the movable member (253) regulates rotation (prevents rotation) of the first 
Regarding claim 7, Fujii discloses the endoscope of claim 6, wherein the first operation member (204A) is a rotation knob (Fig. 30; par. [0268]) for causing a bending portion in the endoscope to act.
Regarding claim 8, Fujii discloses the endoscope of claim 6, wherein the cam member (251B) is formed into a circular cylindrical shape along periphery of the predetermined axis (Fig. 31).
Regarding claim 9, Fujii discloses the endoscope of claim 8, wherein the cam surface of the cam member has two inclined surfaces (Fig. 31).
Regarding claim 10, Fujii discloses the endoscope of claim 8 wherein the cam surface of the cam member is formed of a curved surface (Fig. 31- arc shape of 252A/252B that abuts the insides of 253; par. [0275]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795